DETAILED ACTION

Election/Restriction

This application contains claims directed to the following patentably distinct species:

Species A: Drawn to the hot layer as shown in figure 5A. 
Species B: Drawn to the hot layer as shown in figure 6A. 

In addition to the aforementioned election of Species A or Species B, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently:

Species C: Drawn to the cold layer as shown in figure 5B. 
Species D: Drawn to the cold layer as shown in figure 6B. 

In addition to the aforementioned election of Species A or Species B and Species C and Species D, the Applicant is further required to elect one of the following disclosed patentably distinct Species to be examined concurrently:

Species C: Drawn to the flow restrictor being a plate that is selected from the group consisting of a perforated plate and a partial height plate. 
Species D: Drawn to the flow restrictor being a non-uniform fin configuration having a variation in fin density and/or fin type. 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. The difference between the hot layers and cold layers are explicitly shown in the figures, specifically the inlet/outlet configurations and the middle portions of the layers. The flow restrictors contain diverging subject matter regarding their respective structural configuration as disclosed within the claims. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), relative to the differing structural characteristics listed above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763